United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 22, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-40512
                        Conference Calendar



JACKIE LAMAR MILES,

                                    Plaintiff-Appellant,

versus

WINDHAM SCHOOL DISTRICT, Michael Unit; JEFFREY FLOWERS,
Principal, Windham School District, Education Department,
Michael Unit; JERRY REDDEN; UNIDENTIFIED LONG, Chairman,
Math and Physics Department, TVCC,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:02-CV-559
                       --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Jackie Lamar Miles, Texas prisoner # 854814, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 action as

frivolous and for failure to state a claim upon which relief may

be granted pursuant to 28 U.S.C. § 1915A(b)(1).   Miles argues

that the defendants violated his constitutional rights in that

they denied him the right to take an education class and they


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-40512
                                 -2-

stole his property.   Miles has not shown that the district court

erred in dismissing his claim that the defendants denied him the

right to take a class as the “state has no constitutional

obligation to provide basic educational or vocational training to

prisoners.”   Beck v. Lynaugh, 842 F.2d 759, 762 (5th Cir. 1988).

Miles has not shown that Texas does not afford an adequate remedy

for the alleged deprivation of property.      See Murphy v. Collins,

26 F.3d 541, 543 (5th Cir. 1994).

     Miles’ appeal is without arguable merit and, therefore, is

DISMISSED as frivolous.    See Howard v. King, 707 F.2d 215, 220

(5th Cir. 1983); see 5TH CIR. R. 42.2.     Because Miles has failed

to show exceptional circumstances, his motion for appointment of

counsel is DENIED.    See Cupit v. Jones, 835 F.2d 82, 86 (5th Cir.

1987).

     The dismissal of Miles’ complaint and appeal in this matter

each count as a “strike” under 28 U.S.C. § 1915(g).      See Adepegba

v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996).      If Miles

accumulates three strikes, he may not proceed in forma pauperis

in any civil action or appeal filed while he is incarcerated in

any facility unless he is in imminent danger of serious physical

injury.   See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; MOTION DENIED; SANCTION WARNING ISSUED.